


110 HCON 181 : Recognizing and commending all volunteers

U.S. House of Representatives
2007-09-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		III
		110th CONGRESS
		1st Session
		H. CON. RES. 181
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 6, 2007
			 Received and referred to the
			 Committee on Armed
			 Services
		
		CONCURRENT RESOLUTION
		Recognizing and commending all volunteers
		  and other persons who provide support to the families and children of members
		  of the Armed Forces, including National Guard and Reserve personnel, who are
		  deployed in service to the United States.
	
	
		Whereas there are 1.2 million children who are the sons or
			 daughters of members of the Armed Forces, including more than 153,000 children
			 of members of reserve components, and more than one third of these children are
			 under the age of five;
		Whereas the families of members of the Armed Forces,
			 and in particular their children, provide unconditional love and
			 support to their loved ones serving in the Armed Forces before, during, and
			 after their deployment;
		Whereas the Department of Defense recognizes that the
			 family of a deployed member of the Armed Forces also serves and has made a
			 commitment to military families by establishing goals for a New Social Compact
			 with members of the Armed Forces and their families;
		Whereas the Government makes significant resources
			 available to families and children of members of the Armed Forces who reside on
			 or near a military installation, however, resources for families and children
			 of deployed Reserve and National Guard members are often difficult to access
			 because the families do not reside near a military installation;
		Whereas a number of nonprofit organizations have dedicated
			 themselves to ensuring that children of military families receive the support
			 they urgently need while they cope with the deployment of parents, in
			 particular by providing essential extracurricular activities and programs for
			 school-aged children of deployed Reserve and National Guard members;
		Whereas these organizations include Our Military Kids,
			 Inc., Parents as Teachers, Citizen Soldier Support program, Operation Homefront
			 Inc., American Military Families, Inc., and Kids Serve 2; and
		Whereas these programs and organizations have helped
			 children of deployed members of the Armed Forces maintain as normal a life as
			 possible by allowing funds to be used for a range of activities that might
			 otherwise be unavailable to them: Now, therefore, be it
		
	
		That Congress recognizes and commends all
			 volunteers and other persons who provide support to the families and children
			 of members of the Armed Forces, including National Guard and Reserve personnel,
			 who are deployed in service to the United States and honors military families
			 and the non-governmental organizations that support them.
		
	
		
			Passed the House of
			 Representatives September 5, 2007.
			Lorraine C. Miller,
			Clerk.Jorge E. Sorensen,
			Deputy Clerk.
		
	
	
	
